Title: To John Adams from Selleck Osborn, 24 April 1823
From: Osborn, Selleck
To: Adams, John


				
					Sir—
					Boston, April 24, 1823.
				
				Pride, rather than interest, makes it desirable to add an illustrious name to my list of patrons.—Historical Justice, slow but certain in its operation, renders more and more conspicuous, through the subsiding mist of party prejudice, the figure of the earliest and boldest champion of our independence—the efficient negociator in times of national distress—the patriot at all times.—To this tribute of respect, entirely sincere as it is, permit me to add the assurance of my earnest wish for your health and happiness.
				
					Selleck Osborne.
				
				
			